15DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for teaching or matter specifically challenged in the argument.

Claim Objections
Claim 15 is objected to because of the following informalities:  in the current claim set there are 15 claims. The last three claims are number 13, 14, 13 (rather than 15). It is assumed claim 15 was in advertently labeled “13” and will be considered claim 15 until corrected or otherwise clarified.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and 2-9, 11-15 by their dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has failed to provide written description for normal (non-crash) function of a latch. As claim is written it appears that the applicant’s apparatus does not function unless involved in a collision. And only functions as a result of a crash condition. Nowhere in the originally filed specification is there written description which would enable one of ordinary skill in the art to reproduce the apparatus as claimed. Specifically, non-function of latch only functioning following a crash. As best understood connection elements establish a first condition in which there is a disengagement from function and a second condition with engagement of function. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 11-14, and 13(is 15) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belmond et al. (US 6,883,839).

Regarding claim 1, Belmond et al. discloses A locking device for a vehicle door, comprising: 
a rotary catch (2; Belmond et al.) arrested by a pawl (8; Belmond et al.) for trapping a closing element (cooperating means, c.6, l.13-14; Belmond et al.) when the vehicle door is closed, 
a drive unit (28; Belmond et al.) operable in a first powered direction for moving the pawl to release the rotary catch; 
a connector (22; Belmond et al.) operatively connected to an outside door handle of the vehicle door; and 
a coupling element (32; Belmond et al.) which is normally uncoupled (abstract under degraded conditions, mechanical release is enabled; Belmond et al.) from the 

Regarding claim 2, Belmond et al. discloses The locking device according to Claim 1, further comprising means (44; Belmond et al.)  for implementing a signal from the crash sensor, wherein the means act on the coupling element for the purposes of coupling the connector and the pawl and adjusting the coupling element from a passive position into an active position or vice versa.

Regarding claim 3, Belmond et al. discloses The locking device according to Claim 2, wherein the coupling element is moved by the drive unit (44; Belmond et al.) from a first position (Fig.1; Belmond et al.) whereat the connector is uncoupled (Abstract, mechanical release; Belmond et al.) from the pawl to a second position (Fig. 22; Belmond et al.) whereat the connector is coupled to the pawl, and wherein the drive unit is caused to operate in a second powered direction in response to the signal from the crash sensor for moving the coupling element (32; Belmond et al.)  from its first position into its second position.

Regarding claim 4, Belmond et al. discloses The locking device according to Claim 3, wherein the drive unit has a first state in which it displaces the pawl and a second state in which it adjusts (taken broadly, adjusts, engages, otherwise contacts) the coupling element, wherein the two states correspond to the two different directions of rotation (bi-

Regarding claim 5, Belmond et al. discloses The locking device according to Claim 1, wherein in the event of a manual activation of the outside door handle, the connector runs into free space (Fig.1, 30 and 32 unaligned; Belmond et al.) when the connector and the pawl are decoupled.

Regarding claim 8, Belmond et al. discloses The locking device according to Claim 1, wherein the coupling element (32; Belmond et al.) actively interrupts the operative chain between the connector and the pawl (8; Belmond et al.) in a first position by deflecting (taken as move not deform) the connector, and wherein the coupling element is configured to be selectively adjusted into a second position for the purposes of closing the operative chain, whereby the connector is released.

Regarding claim 9, Belmond et al. discloses The locking device according to Claim 1, wherein the coupling element is formed as a one-armed (any single element, 32; Belmond et al.)  or two-armed lever having two distinct detent positions which correspond in particular to a passive position and an active position.



Regarding claim 10, Belmond et al. discloses A method for releasing a locking device for a vehicle door comprising: 
providing a latch mechanism (2,8; Belmond et al.)  having a rotary catch (2; Belmond et al.)  selectively arrested by a pawl (8; Belmond et al.) for trapping a closing element (cooperating means, c.6, l.13-14; Belmond et al.) when the vehicle door is closed, wherein the pawl is displaceable, in a non-accident situation, by a powered drive unit (c2, l.8-9; Belmond et al.) for the purposes of releasing the rotary catch, and a connector (22; Belmond et al.) for a mechanical opening actuation mechanism of the vehicle door including an outside door handle; 
detecting an accident situation by means of a crash sensor(52 and “other sensors” in conjunction with control circuit can determine crash condition; Belmond et al.); 
transmitting a signal from the crash sensor to the locking device; 
triggering of a coupling element by the powered drive unit in response to the signal from the crash sensor; 
coupling of the connector to the pawl by means of the triggered coupling element only in the event of the accident situation being detected by the crash sensor; and 	manually actuating (18; Belmond et al.)the outside door handle of the mechanical opening actuation mechanism for causing the connector to displace the pawl and release the rotary catch.


Regarding claim 11, Belmond et al. discloses The locking device according to Claim 2, wherein the means for implementing a signal from the crash sensor (52 and “other sensors”; Belmond et al.)includes a central controller (54; Belmond et al.) coupled to the crash sensor and to the drive unit (c.2, l.8-9; Belmond et al.) and configured to trigger the drive unit and cause the coupling element to couple the connector to the pawl in response to receiving a crash signal from the crash sensor in the crash situation ( after impact c.2, l.8-9; Belmond et al.).


Regarding claim 13, Belmond et al. discloses The locking device according to Claim 1, wherein the coupling element is normally uncoupled (abstract under degraded conditions, mechanical release is enabled; Belmond et al.) from the connector and the pawl before the detection of the crash.

Regarding claim 14, Belmond et al. discloses The locking device according to Claim 1, wherein the actuation of the coupling element cannot be utilized before the detection of the crash to actuate the pawl (Abstract, normal operation by an electric motor; Belmond et al.).

Regarding claim 13 (note objection, appears to be claim 15), Belmond et al. discloses The locking device according to Claim 1, wherein coupling the connector to the pawl allows the outside door handle to displace the pawl only after a crash situation .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmond et al. (US 6,883,839) in view of Mitchell et al. (2010/0117379).

Regarding claim 6, Belmond shows The locking device according to Claim 1, wherein the drive unit acts on a switch element (53; Belmond et al.) 
Belmond et al. does not show: a first actuation surface for acting on the pawl and has a second actuation surface for acting on the coupling element. The switch element is present but is not depicted in figures or the switch making contact surfaces explicitly discussed.
Mitchell et al. teaches a switch element which has a first actuation surface for acting on the pawl and has a second actuation surface for acting on the coupling element. (multiple figures including 25, [0004]; Mitchell et al.) for the purpose of communicating to the controller the position of the ratchet and /or pawl.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Belmond et al. with a first actuation surface for acting on the pawl and has a second actuation surface for acting on the coupling element as taught by Mitchell et al. for the expected benefit of further detailing an already obvious interaction of a contact switch with a pawl to provide position information to a logic circuit.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmond et al. (US 6,883,839) in view of Baukholt et al. (US 5,992,194).

Regarding claim 7, Belmond shows The locking device according to Claim 1, wherein connecting piece which is adjustable by the coupling element into an opening travel of the connector for the purposes of coupling the connector and the pawl.
Belmond et al. does not disclose: the coupling element is assigned a linearly displaceable connecting piece.
Baukholt et al. teaches the coupling element is assigned a linearly displaceable connecting piece for the purpose of operating the disengagement where the pawl cannot be positioned either by a movement of the inner lever nor by movement by the electric motor. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Belmond et al. with the coupling element is assigned a linearly displaceable connecting piece as taught by Baukholt et al. for the expected 

Regarding claim 12, Belmond et al. makes obvious The locking device according to Claim 7, wherein the connecting piece is a sliding block (any element of mass; 32; Belmond et al.) configured to increase a range of action of the connector to ensure that the connector acts (engages and disengages pawl Fig. 1, Fig. 2; Belmond et al.);on the pawl for the purposes of releasing the rotary catch when actuated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675